Case 5:19-cr-00315-PRW Document 44 Filed 09/21/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR THE

WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA, )
Plaintiff,
-VS- No. CR-19-315-PRW
SHAUN LARON RUSSELL. JR., 5
Defendant.
WAIVER OF JURY TRIAL

 

I, the undersigned defendant, having been fully advised of the charges against me
and of my rights in connection with the charges, do hereby waive those rights, including
my right to a trial by jury, and agree to enter a plea of guilty to the court as provided by

Rule 11 of the Fed. R. Crim. P
Date: 4/16[ 2
T

 

Avorn hi, wl

SHAUN LARON RUSSELL, JR.
DEFENDA

 

et

-E E. WACKENHEIM
COUNSEL FOR DEFENDANT

CLL w Ban

CHARLES BROWN ™
COUNSEL FOR GOVERNMENT

Before De,

UNITED STATES DISTRICT JUDGE

 
